Citation Nr: 1717809	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  15-42 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for Meniere's disease.

3. Entitlement to an increased (compensable) disability rating for right ear hearing loss.

4. Entitlement to an increased (compensable) disability rating for dysfunction of the right middle and inner ear, previously described as right ear otitis media with myringotomy and currently described as Eustachian tube dysfunction.


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to September 1979.

These matters come before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. In that rating decision, the RO denied service connection for left ear hearing loss and for Meniere's disease. The RO continued a 0 percent disability rating for right ear hearing loss and a 0 percent disability rating for Eustachian tube dysfunction.

In November 2013 the Veteran initiated a claim for a total disability rating based on individual unemployability (TDIU). The RO has not adjudicated that issue. In August 2016 the Veteran informed VA that he did not want to address the issue of entitlement to a TDIU at that time. That issue therefore is not before VA at this time.

In December 2016 the Veteran wrote that he was withdrawing his appeal for separate service connection for Meniere's disease. He stated that instead he wants his dizziness and loss of balance to be considered in rating his service-connected Eustachian tube dysfunction.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of the ratings for right ear hearing loss and Eustachian tube dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Hearing impairment disability in the Veteran's left ear had onset during his service.

2. In December 2016 the Veteran wrote that he was withdrawing his pending appeal for service connection for Meniere's disease.


CONCLUSIONS OF LAW

1. The Veteran's left ear hearing loss was incurred in service. 38 U.S.C.A. §§ 1111, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(b), 3.385 (2016).

2. With respect to the issue of service connection for Meniere's disease, the criteria for withdrawal of a substantive appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2016). 

The RO provided the Veteran notice in letters issued in April, June, and August 2010. In those letters, the RO notified him what information was needed to substantiate claims for service connection. The letters also addressed how VA assigns disability ratings and effective dates.

The claims file contains service medical records, post-service medical records, and reports of VA medical examinations. The examination reports and other assembled records are adequate and sufficient to reach decisions on the issues that the Board is deciding at this time.

The Board finds that the appellant was notified and aware of the evidence needed to substantiate the claim, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The appellant actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Left Ear Hearing Loss

The Veteran previously claimed, and VA established, service connection for right ear hearing loss and other right ear disorder. The Veteran contends that hearing loss in his left ear also began during service or is otherwise attributable to events during service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable (obvious or manifest) evidence demonstrates that the disability existed prior to service and was not aggravated by service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).

Service connection for certain chronic diseases, including sensorineural hearing loss, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service. 38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

For VA disability benefits purposes, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The Court has held that 38 C.F.R. § 3.385 does not preclude service connection for current hearing disability where hearing was within normal audiometric testing limits at separation from service. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). The Court explained that, when audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of a veteran's separation, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service. Id. at 160. In addition, the Court cited a 1988 medical treatise that stated that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss. Id. at 157.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In June 1978 the Veteran was examined for entrance into service. Audiometric testing showed, in the left ear, puretone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
10
10
15
30

There was no report of speech recognition testing or scores.

On several occasions later in late 1978 and in 1979 the Veteran sought treatment for upper respiratory infection symptoms including earache. In October 1978 a clinician observed a marked fluid level in his right ear. 

In May 1979 audiometric testing showed, in the left ear, puretone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
30
20
30
55

There was no report of speech recognition testing or scores.

In ears, nose, and throat (ENT) treatment in July 1979 the Veteran reported that the preceding approximately seven months he had experienced gradually diminished hearing in his right ear. He indicated that his duties involved aircraft. He stated that while working he had difficulty hearing fellow service members. Audiometric testing showed, in the left ear, puretone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
20
15
20
25

In the left ear the speech recognition score was 92 percent.

In July 1979 the Veteran underwent right ear surgery including myringotomy and placement of a tube. In August 1979 audiometric testing showed, in the left ear, puretone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
10
20
50

In the left ear the speech recognition score was 88 percent.

The report of examination in September 1979 for separation from service did not include the results of any audiometric testing. The examiner noted that the Veteran had undergone right ear myringotomy to address chronic severe otitis media.

The Veteran's service treatment records also include audiometric testing reports with incomplete dates, with the month but not the year recorded. In July of an unspecified year audiometric testing showed, in the left ear, puretone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
30
35
45
65

In September of an unspecified year audiometric testing showed, in the left ear, puretone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
5
10
25

After the Veteran's separation from service, in VA ENT treatment in August 1980, he requested and underwent removal of the tube that was placed in his right ear during service. He also reported a sensation of fullness in his left ear. The treating physician observed an insect lying against the left tympanic membrane, and removed the insect.

In VA treatment in July 1982 the Veteran reported having had hearing problems for years. In an ENT consultation in October 1982 the physician found that the Veteran had mild mixed hearing loss in his right ear and high frequency hearing loss in his left ear.

In VA treatment in September 1991 audiometric testing showed, in the left ear, puretone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
5
10
65

In the left ear the speech recognition score was 80 percent.

In a private audiological examination in January 2001 audiometric testing showed, in the left ear, puretone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
5
10
65

In the left ear the speech recognition score was 80 percent.

In VA treatment in 2008 and 2009 the Veteran reported having hearing impairment due to injury during service, with present severe tinnitus and severe hearing impairment in both ears.

In VA audiological treatment in February 2010 the Veteran reported bilateral hearing loss that began during in service and continued since. A clinician found sensorineural hearing loss that was mild to moderate in the right ear and severe to profound in the left ear.

In a April 2010 statement the Veteran wrote that he had hearing loss in both ears.

In VA treatment in April 2010 the Veteran reported a history of hearing loss since the 1970s. He sought replacement of bilateral hearing aids used since 2004. On VA ENT examination in May 2010 the Veteran reported a 31-year history of bilateral hearing loss. Audiometric testing showed, in the left ear, puretone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
95
90
105
105
105

In the left ear the speech recognition score was 60 percent.

In July 2010 the Veteran wrote that during service he was exposed to noise. He stated that he developed severe tinnitus in both ears that continued after service through the present.

The Veteran had a VA ENT examination in November 2010. The examiner reported having reviewed the Veteran's claims file. The examiner reported that he tested the Veteran's hearing two times, and that the results of the first and second tests were not consistent with each other. The examiner concluded that the test results were not reliable. Based on the inconsistent results and on other findings the examiner expressed the opinion that the Veteran's present left ear hearing loss was not related to military noise exposure.

In an April 2011 VA audiology evaluation an audiologist found that rest results were inconsistent. In May 2011, VA ENT specialist (or otolaryngologist) C. R. H., M.D., also found that hearing test results were unreliable.

In August 2011, the Veteran wrote expressing disagreement with some statements in the report of the November 2010 VA examination. He asserted that the examination took less time than the examiner stated. He disagreed with the examiner's notation that he had no balance problems. He related that in fact he experienced dizziness and disturbance of balance, and that those treatment records reflected those symptoms. He indicated that he understood the examiner's speech in part due to lip reading. He stated that his tinnitus interferes with his hearing and understanding during testing and in daily life.

In a VA audiology evaluation in April 2013 the examiner found that the Veteran had profound sensorineural hearing loss in his left ear. On audiology evaluation in September 2013 testing showed significant decrease in right ear hearing. The examiner stated that earlier evaluation notes showed that the Veteran had a history of malingering behavior regarding hearing loss.

In November 2013 the Veteran wrote that examination showed normal hearing when he entered service. He stated that during service he worked on aircraft, he experienced tinnitus in both ears, and he had right eardrum surgery. He noted that testing during service showed hearing loss in both ears.

On VA audiological evaluation in January 2014 audiometric testing showed, in the left ear, puretone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
100
100
105
105
105

A speech recognition scores was reported for the right ear but not for the left ear. The treating audiologist assessed profound sensorineural hearing loss in the left ear and mild to moderate sensorineural hearing loss in the right ear.

The claims file contains an incomplete report of a June 2014 VA examination of the Veteran. The earliest page of the report starts with Section III, suggesting the original existence of Sections I and II that are not of record. The examiner, Dr. H., indicated that the Veteran had hearing impairment and/or tinnitus, without specifying which ear or ears had hearing impairment.

In a July 2014 telephone conference with an RO official the Veteran's representative asserted that VA examination opinion supporting service connection for left ear hearing loss balances a VA examination opinion against service connection. The representative also asserted that testing during the Veteran's service showed left ear hearing that meets VA criteria for hearing impairment disability.

On VA examination in August 2015 the Veteran reported that he underwent right ear surgery during service, and that shortly thereafter he experienced sudden onset of left ear hearing loss. The examiner reported having reviewed the Veteran's claims file. Testing showed bilateral hearing loss. The examiner noted that testing in service in August 1979 showed in the left ear normal hearing at below 4000 Hertz, moderate conductive hearing loss at 4000 Hertz and above, and speech discrimination of 88 percent. The examiner provided the opinion that it is not at least as likely as not that the Veteran's left ear hearing loss was caused by or a result of an event in military service. The examiner did not adequately explain that opinion, however, in light of the hearing test results showing left ear hearing loss during service.

On VA examination in November 2015 VA otolaryngologist Dr. H. indicated that in 1979 the Veteran had asymmetric bilateral sensorineural hearing loss, at that time worse in the left ear. Dr. H. noted that in approximately 2007 or 2008 there were rapid changes in the left ear hearing impairment.

In a November 2015 appeal the Veteran noted that testing during his service showed left ear hearing loss that met the VA criteria for disabling hearing impairment.

In December 2015 a VA neurologist reviewed the Veteran's claims file. The reviewer expressed the opinion that the Veteran had left ear high frequency hearing loss as a condition that existed prior to enlistment, and that the hearing loss did not substantially change during service. She opined that it is less likely than not that the Veteran's current left ear hearing loss was caused by or is related to the hearing loss demonstrated in 1979. The reviewer found that the pattern of the Veteran's current left ear hearing loss developed between 1982 and 1986, and is not consistent with the hearing loss found in 1978 or 1979. She opined that it is less likely than not that his current left ear hearing loss was caused by or is related to hearing loss during service.

In a February 2016 statement the Veteran noted, through his representative, that on testing at entrance to service the Veteran's left ear hearing was normal as defined for VA purposes.

In a March 2016 letter VA otolaryngologist answered questions from the Veteran's representative. Dr. H. expressed the opinion that the Veteran's left ear hearing impairment disability, as defined for VA purposes, began during his service. Dr. H. opined that, although the rapid progression that the Veteran's left ear hearing loss underwent in 2007 and 2008 was unusual, his left ear hearing loss during service could not be differentiated from his current left ear hearing loss.

When the Veteran was examined in June 1978 for entrance into service the hearing in his left ear on testing did not have an auditory threshold of 40 decibels or greater for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz. He did not have auditory thresholds of 26 decibels or greater for at least three of those frequencies. Speech recognition was not tested. His left ear hearing thus did not have disabling impairment as defined at 38 C.F.R. § 3.385 for VA benefits purposes. McKinney v. McDonald, 28 Vet. App. 15 (2016) (holding that because the degree of hearing loss noted on Appellant's entrance examination did not meet VA's definition of a "disability" for hearing loss under § 3.385, Appellant was entitled to the presumption of soundness under 38 U.S.C. § 1111). As no left ear hearing loss disability was noted on the entrance examination, VA is to presume that his left ear hearing was in sound condition at entrance to service, unless clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.

The VA neurologist who reviewed the Veteran's claims file in December 2015 opined that his left ear high frequency hearing loss began before service and did not substantially change during service. She explained that the 30 decibel threshold at 4000 Hertz at entrance to service, and a 2001 statement by the Veteran that during childhood he had speech therapy to address possible hearing loss, were consistent with the existence of left ear hearing loss before service. The Veteran's statement that hearing loss was thought possible during his childhood suggests preexisting hearing loss. That statement is not sufficient, however, to provide a clear indication as to whether, before service, his left ear hearing met VA criteria for disability. In addition, Dr. H. has opined that the Veteran's left ear hearing loss disability began during service. The evidence supporting existence of left ear hearing loss disability before service falls short of clear and unmistakable. Therefore the presumption of soundness is not rebutted. It is presumed that his left ear hearing was in sound condition at entrance to service.

During the Veteran's service, on testing in May, July, and August 1979 auditory thresholds or the speech recognition score met the VA criteria for impaired hearing disability. After his separation from service, on most occasions clinicians found left ear hearing impairment. On some occasions, clinicians questioned the accuracy of his responses on hearing testing. Dr. H. supported onset of left ear hearing loss during service, and opined that the left ear hearing loss during service cannot be differentiated from the left ear hearing loss after service and through the present. Varying test results and differing professional opinions make the question of service connection for the Veteran's left ear hearing loss difficult to resolve. However, the evidence that left ear hearing loss disability was incurred in service at least approximately balances the negative evidence, warranting a grant of service connection.

Meniere's Disease

The Veteran appealed the February 2011 rating decision denying service connection for Meniere's disease. In December 2016 he wrote that he was withdrawing his appeal for service connection for Meniere's disease. He explained that doctors earlier had suggested that he might have Meniere's disease, but that doctors later attributed his dizziness to inner ear dysfunction, for which VA has established service connection. He stated that instead he wants his dizziness and loss of balance to be considered in rating his service-connected Eustachian tube dysfunction. Medical evidence relates his dizziness and loss of balance to his service-connected Eustachian tube dysfunction. The Board will consider dizziness and loss of balance in addressing the appeal of the rating for Eustachian tube dysfunction.

As to the claim for service connection for Meniere's disease, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b). In the December 2016 letter the Veteran withdrew the substantive appeal as to that issue. Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. The Veteran's withdrawal means that on the question of service connection for Meniere's disease there is no remaining allegation of error of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction over that appeal, and that appeal is dismissed.


ORDER

Entitlement to service connection for left ear hearing loss is granted.

The appeal for service connection for Meniere's disease is dismissed.



REMAND

The Board is remanding to the RO for additional action the issues of the ratings for right ear hearing loss and right middle and inner ear dysfunction.

In the present decision, above, the Board granted service connection for left ear hearing loss. Service connection thus is now established for hearing loss in both his right and left ears. The VA Schedule for Rating Disabilities provides for evaluating bilateral hearing impairment in a manner that considers the hearing levels in each ear. 38 C.F.R. §§ 4.85, 4.86 (2016). The Board is remanding the issue of the rating for right ear hearing impairment rating issue for the RO to readjudicate in light of establishment of service connection for left ear hearing loss.

The Veteran has a pending appeal for a compensable rating for Eustachian tube dysfunction, previously described as right ear otitis media with myringotomy. As noted above, he has withdrawn his appeal for separate service connection for Meniere's disease. He has reported that he experiences dizziness and loss of balance. He related that doctors earlier thought that those symptoms suggested Meniere's disease, but later attributed the symptoms to his service-connected Eustachian tube dysfunction. He has asked that the dizziness and balance problems be considered in evaluating his Eustachian tube dysfunction. 

In an August 2015 VA examination the Veteran reported having episodes of vertigo. The examination report does not indicate whether the reported vertigo episodes are related to the Veteran's service-connected Eustachian tube dysfunction. In a March 2016 letter VA otolaryngologist Dr. H., who has treated and examined the Veteran, stated that testing has shown that the Veteran has a vestibular disorder that produces poor balance and has unpredictable attacks of imbalance, dizziness, and vertigo. Dr. H. did not address whether the balance problem and dizziness are part of or otherwise related to the service-connected Eustachian tube dysfunction. As the assembled medical evidence records do not address whether, as the Veteran asserts, his current dizziness and impaired balance are manifestations of his service-connected Eustachian tube disorder, the Board is remanding the issue for a new VA examination to address that question.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. After effectuating the Board's grant of service connection for the Veteran's left ear hearing loss, develop any additional evidence deemed necessary, and then assign a disability rating for his bilateral hearing loss.

2. Schedule the Veteran for a VA medical examination and file review to address the likelihood of a relationship between service-connected Eustachian tube dysfunction of the right ear and balance impairment, and episodes of vertigo. Provide the Veteran's claim file to the examiner. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to provide an opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the Veteran's balance impairment,  episodes of vertigo and vestibular problems are among his residuals of  Eustachian tube dysfunction or caused or aggravated by Eustachian tube dysfunction. Ask the examiner to discuss and explain the rationale underlying his or her opinion.

3. Thereafter readjudicate the rating for the Veteran's service-connected  Eustachian tube dysfunction. Alternate Diagnostic Codes must be considered; all service-connected symptoms must be contemplated.

4. Thereafter, if any of the remanded claims is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


